Citation Nr: 0119801	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for subclavian 
steal syndrome, currently evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than October 5, 
1995, for service connection for subclavian steal syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
subclavian steal syndrome, effective on October 5, 1995, and 
initially evaluated as 10 percent disabling.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is no evidence of a claim of entitlement to VA 
benefits pertaining to subclavian steal syndrome prior to 
October 5, 1995.

3.  The veteran's service-connected subclavian steal syndrome 
is manifested by hearing loss, tinnitus, lightheadedness, 
dizziness, occasional diplopia, impaired coordination and a 
somewhat weakened right arm, but not by neurological 
disabilities or multi-infarct dementia.



CONCLUSIONS OF LAW

1.  Criteria for entitlement to an effective date prior to 
October 5, 1995, for an award of service connection for 
subclavian steal syndrome have not been met. 38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.156, 3.400(q)(ii) 
(2000).

2.  The initial 10 percent rating assigned for subclavian 
steal syndrome is appropriate and criteria for assignment of 
a higher evaluation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8046 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the effective date of service 
connection for his subclavian steal syndrome should be prior 
to October 5, 1995.  He argues that the effective date should 
be the date of his 1970 separation from service.  The veteran 
also asserts entitlement to a higher evaluation for this 
disorder because it is more disabling than contemplated by 
the current 10 percent disability rating.  The subclavian 
steal syndrome arose from injuries which the veteran 
sustained during his tour of duty as a Vietnam combat 
soldier.

VA has met its duty to assist the veteran to develop these 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case, including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service and other 
medical records, and other records, if any, which the veteran 
identified as pertinent to the claims.

Earlier effective date claim

The effective date for a disability compensation award 
arising from a veteran's original claim (submitted a year or 
more after service separation), a claim to reopen after final 
disallowance or a claim for an increased rating, is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).  In this case, on October 5, 1995, the 
veteran submitted a claim of entitlement to service 
connection for subclavian steal syndrome which the RO granted 
in June 2000, effective on the date of the claim.  The record 
includes no evidence that the veteran submitted an earlier 
formal or informal claim regarding this disorder.  
Accordingly, the record affords no possible basis for an 
effective date for service connection prior to October 5, 
1995, and the Board must deny the veteran's earlier effective 
date claim.  See 38 C.F.R. § 3.400(q)(1)(ii).

The veteran's argument in favor of an earlier effective date 
is essentially as follows.  He sustained upper body trauma 
when a rocket exploded near him during Vietnam combat 
service.  Thereafter, he experienced and reported constant or 
recurring hearing loss, tinnitus, vertigo, dizziness and 
other symptoms which he attributes to the trauma.  In 
September 1995, VA diagnostic tests revealed subclavian steal 
syndrome which a VA cardiologist determined was more likely 
than not caused by the combat trauma.  The veteran asserts 
that his symptomatology is a manifestation of subclavian 
steal syndrome and that the continuity of symptoms is 
evidence of his having had subclavian steal syndrome since 
service, although it remained undiagnosed until 1995.  He 
further asserts that he could not have submitted an earlier 
claim because VA failed to properly diagnose the disorder 
until 25 years after his service.

Assuming without deciding that the veteran can prove that he 
had subclavian steal syndrome since service, this fact alone 
would be insufficient to support a grant of an earlier 
effective date for service connection.  The law clearly 
precludes availability of VA benefits absent a specific 
claim.  38 U.S.C.A. § 5101(a).  The record confirms that VA 
granted service connection for the veteran's hearing loss and 
tinnitus only after he submitted specific claims.  However, 
the record includes no submission which reasonably could be 
read as a claim of entitlement to service connection for 
subclavian steal syndrome or for related symptoms prior to 
October 5, 1995.  Furthermore, because the earliest evidence 
of a diagnosis for subclavian steal syndrome appears in a 
September 1995 VA treatment record, the effective date of 
service connection cannot be earlier than the October 5, 1995 
date of claim.  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).  The veteran's insistence that he 
realistically could not be expected to have known to file an 
earlier claim is not an issue here.  The Board understands 
and is sympathetic with the veteran's position in this 
matter.  However, applicable law is not ambiguous and does 
not allow resolution of the case in a way more favorable to 
the veteran.

Evaluation claim

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In June 2000, the RO granted service connection for 
subclavian steal syndrome and assigned a 10 percent rating by 
analogy pursuant to DC 8046.  VA evaluates this disability by 
analogy because it is not specifically listed in the rating 
schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Evaluation by 
analogy entails selecting a code provision pertaining to a 
related disorder with similar affected functions, anatomical 
localization and symptomatology.  Lendenmann v. Principi, 3 
Vet. App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the veteran is diagnosed 
with subclavian steal syndrome characterized as a complete 
occlusion or an extremely high grade stenosis extending over 
one to two centimeters of the proximal right subclavian 
artery just distal to the innominate bifurcation.  Evaluation 
under DC 8046, pertaining to cerebral arteriosclerosis, is 
appropriate because the symptomatology for the two disorders 
is similar and affects the same functions and anatomical 
areas.

Under 38 C.F.R. § 4.124a, DC 8046, cerebral arteriosclerosis, 
manifested by purely neurological disabilities including 
hemiplegia, cranial nerve paralysis, and similar disorders 
due to arteriosclerosis, is rated under the specific code 
corresponding to the specific disability with citation of a 
hyphenated diagnostic code.  Subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability 
shown to be symptomatic of properly diagnosed cerebral 
arteriosclerosis are rated under DC 9305 at no more than 10 
percent -- a rating not to be combined with another rating 
for a disability due to cerebral or generalized 
arteriosclerosis.  A rating in excess of 10 percent under 
this provision is not appropriate absent a diagnosis of 
multi-infarct dementia associated with cerebral 
arteriosclerosis.  38 C.F.R. § 4.124a, DC 8046.

Review of the record discloses no medical findings sufficient 
to support a rating higher than 10 percent under the only 
applicable DC.  The VA physician who examined the veteran in 
March 1999 diagnosed subclavian steal syndrome that was 
likely to have resulted from atherosclerotic occlusive 
disease caused by the veteran's in-service trauma.  The 
examination report noted the veteran's nearly 30-year history 
of complaints of hearing loss, dizziness, occasional 
diplopia, impaired coordination and a somewhat weakened right 
arm.  Findings included blood flow reversal in the vertebral 
artery, diminished right upper extremity pulses, right upper 
extremity monophasic wave forms and no significant skin or 
muscle changes in the right upper extremity.  VA treatment 
records dated since the September 1995 initial diagnosis for 
subclavian steal syndrome include the veteran's reports of 
tinnitus, lightheadedness and right arm fatigability upon 
exertion or stress.  But neither the examination report nor 
the treatment records include evidence of neurological 
disabilities or multi-infarct dementia due to subclavian 
steal syndrome.  Therefore, the Board finds that a rating of 
no more than 10 percent is warranted under DC 8046.  Except 
for the veteran's own statements, there is no evidence 
showing symptomatology sufficient to meet criteria for a 
higher disability rating.  However, the veteran's statements 
alone cannot constitute competent evidence of the required 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993) (holding that lay persons are not competent to offer 
medical opinions).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an increased rating for subclavian steal 
syndrome and that the benefit of the doubt rule is 
inapplicable.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000); VCAA; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An effective date earlier than October 5, 1995, for service 
connection for subclavian steal syndrome is denied.

A rating higher than 10 percent for subclavian steal syndrome 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



